Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration previously presented restriction requirement is withdrawn. Pending claims 1-43 are examined together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Proceedings of the National Academy of Sciences of the United States of .  
Oliver teaches, that there is an important medical need for new antifungal agents with novel mechanisms of action to treat the increasing number of patients with life-threatening systemic fungal disease and to overcome the growing problem of resistance to current therapies. F901318, the leading representative of a novel class of drug, the orotomides, is an antifungal drug in clinical development.  On page 12811, column B, Oliver teaches that the instantly recited active ingredient, well-known as (Olorofim or F 901318) displayed excellent potency against a broad range of pathogenic filamentous and dimorphic fungi, including Penicillium spp., Coccidiodes immitis, H. capsulatum, Blastomyces dermatitidis, Fusarium spp., and the difficult-to-treat Scedosporium spp. (emphasis added)
Similarly Lara teaches, in the Review article, that F 901318 is a lead compound in antifungal drug classes.  Column A Section 2.6. F 901318 is the leading drug of a novel class of antifungals, the orotomides, which is currently being developed by F2G
Ltd (Eccles, UK). In vitro studies have shown F 901318 to have a broad-spectrum activity against filamentous and dimorphic fungi, including Aspergillus, azole-resistant Aspergillus isolates, Penicillum spp, Note: F2G is the instant assignee. 
As noted taught by Oliver, pyrimidines are essential to the cell, not just for the synthesis of DNA and RNA, but also for the formation of precursors for lipid and carbohydrate metabolism.  This reads on the instant independent claim 15. 
fungal burden and increased survival time in lethal respiratory and CNS murine models. Comparisons with fluconazole demonstrated equivalence or superiority of VT-116. The drug prevented dissemination of infection to a greater extent than fluconazole apparently because of a longer half-life and high plasma levels, which makes it an atractive alternative as a therapeutic agent.  Even though, examiner acknowledges that VT-1161 is not F 901318, this teaching of Lara is invoked here, at the minimum for being suggestive of the limitations of independent claims 29 and 39.  Arriving at limitations of claims 2, 4, (routine optimization of dosing), identifying specific species (claim 5, 6), routes of administration (claim 6) etc. are within the repertoire of one of skill in the art.  Note that as noted earlier F 901318 is a well-established antifungal agent.  Use of previously known additional excipients pharmaceutical compositions, claims 12, is routine in the art. For example, the use of second antifungal agent fluconazole is found in completed (April 6, 2016 clinical trials NCT02730442.  These are the limitations of claim 13, 14.  
Therefore the limitations of independent and dependent claims are within the purview of one of skill in the art in view of the above teachings.  As such there nothing unobvious is seen in these claims.  




Note: 
Filing date of instant Application 04/23/2019 and Wiederhold, The Orotomide Olorofim Is Efficacious in an Experimental Model of Central Nervous System, Coccidioidomycosis, Antimicrobial Agents and Chemotherapy, September 2018 Volume 62 Issue 9 e00999-18

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.. 11065228 in view of Oliver, Proceedings of the National Academy of Sciences of the United States of America (2016), 113(45), 12809-12814 and Lara, Drugs 2017 Sep; 77(14):1505-1518.   Although the claims at issue are not identical, they are not patentably distinct from each other as explained below: 
The difference is in the fungal infection being treated.  
The Oliver and Lara teachings discussed above under 35 USC § 103 are invoked here. 
For example, F901318 Binding to A. fumigatus DHODH taught by Oliver and the teaching under section Spectrum, Resistance, and in Vivo Efficacy of F901318 on page 

Independent of the above arguments, also note the 11065228 teaching with regards to instant Coccidiodes along with A. fumigatus in column 41, lines 21-25. Note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  
The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment 

Likewise (Likewise means for the same reasoning presented above), 
claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No..10596150 in view of Oliver, Proceedings of the National Academy of Sciences of the United States of America (2016), 113(45), 12809-12814 and Lara, Drugs 2017 Sep; 77(14):1505-1518.   

Likewise (Likewise means for the same reasoning presented above), 
claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No..10201524 in view of Oliver, Proceedings of the National Academy of Sciences of the United States of America (2016), 113(45), 12809-12814 and Lara, Drugs 2017 Sep; 77(14):1505-1518.   



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625